DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-6, 8, 10-15 and 17-23 are rejected under 35 U.S.C. 103 as being unpatentable over Brull et al. (U.S. Pub. No. 2014/0107524) (previously cited) in view of Hemmerling, et al. (WO 2005051201) (previously cited), Durfee et al. (U.S. Pub. No. 2017/0164875) (previously cited) and Katnani et al. (U.S. Pub. No. 2017/0281946).
Regarding claim 1, Brull discloses:
A muscular relaxation monitoring device (paragraph 0007 describes a neuromuscular monitoring system) comprising: an obtaining unit (Paragraph 0007 describes wherein the device contains memory for receiving the outputted data) configured to obtain a first reaction, a second reaction, a third reaction and a fourth reaction which are the first to fourth stimulation reaction values of four consecutive stimulations of a muscle (Paragraph 0015 describes wherein there are four stimuli and the device outputs the muscle response of each of the stimuli), respectively; a display unit configured to display a display screen (Abstract discloses wherein the system contains a display having a graphical user interface); and a control unit configured to generate the display screen (paragraph 0036 discloses wherein the system contains a control/visualization unit for controlling and generating the visual display and figure 1 shows a display for the first through fourth reactions in area 108 in which all four reactions are different from each other due to the fact they are separate and distinct bars.  Since all four reactions are different from each other, the display effects of the first and fourth reactions are different from the display effects of the second and third reactions), wherein the control unit is configured to display a chart (Figures 1 and 2A-2C show wherein the system displays a chart), wherein a first axis represents time and a second axis represents stimulation reaction values on the display screen (Figures 1 and 2A-2C and paragraph 0045 disclose wherein the system displays the muscle response data in the form of bars and wherein one axis represents the muscle response magnitudes or values and the other axis represents time) and the control unit further configured to display the latest first to fourth reactions on the chart in a form of bars (Figures 1, 2A-2C and paragraphs 0044-0045 and 0052 disclose 4 bar graphs that represent a magnitude of muscle response on one axis and time on the other axis and further disclose wherein the graphical representation displays the dynamically changing or current/latest representation of the neuromuscular block (reaction data) and paragraph 0040 discloses wherein the neuromuscular block data is based on the train of four ratio from 4 applied stimulus responses).  
Yet Brull does not disclose: 
wherein the control unit is configured to display a history of stimulation reaction values of four consecutive stimulations on the chart in a form of bars; wherein first and second sets of data are distinguishable from each other on the chart
However, in the same field of muscle stimulation systems, Hemmerling discloses:
wherein the control unit is configured to display a history of stimulation reaction values of four consecutive stimulations on the chart in a form of bars (Figure 3 and page 8, lines 26-31 and page 9 lines 1-10 disclose wherein the trend or historical data is shown as bar graphs for the train of four stimulation response data); wherein first and second sets of data are Figure 3 shows wherein first and second sets of data (33 and 34) are distinguishable from each other).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Brull to incorporate wherein the displayed values are a history; wherein first and second sets of data are distinguishable from each other on the chart, as taught by Hemmerling, in order to provide the user and/or medical provider with relevant past data so that the provider can more accurately provide care based on the historical trends in the measured responses over time.
Yet the combination does not disclose:
Wherein the control unit is configured to display a first set and a second set, the first set including bars of the history of the stimulation reaction values of four consecutive stimulations, the second set including the latest first to fourth reactions, wherein each of the bars is representative of a corresponding stimulation reaction value, and wherein the both the first set and the second set are in a single coordinate system defined by the first axis and the second axis.
However, in the same field of muscle stimulation systems, Durfee discloses:
Wherein the control unit is configured to display a first set and a second set, the first set including the history of the stimulation reaction values of four consecutive stimulations, the second set including the latest first to fourth reactions, wherein each of the bars is representative of a corresponding stimulation reaction value, and wherein the both the first set and the second set are in a single coordinate system defined by the first axis and the second axis (Paragraph 0057 discloses wherein the GUI system can displays the muscle twitch response readings (stimulation reaction values) for both the current train of four measurements and the initially measured or baseline (history) train of four measurement data and Figure 6 shows in the data display 172 wherein the baseline (first set) of train of four data and the current TOF measurements (second set) are on a single coordinate system with a first and second axis).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the control unit is configured to display a first set and a second set so as to be distinguishable from each other on the chart, the first set including bars of the history of the stimulation reaction values of four consecutive stimulations, the second set including the latest first to fourth reactions, wherein each of the bars is representative of a corresponding stimulation reaction value, and wherein the both the first set and the second set are in a single coordinate system defined by the first axis and the second axis, as taught by Durfee, since both Hemmerling and Brull teach displaying reaction data in the form of bars, Hemmerling teaches wherein first and second sets of data can be distinguishable from each other, and Durfee teaches displaying both the initially recorded or baseline reaction data and the current reaction data on the same axis so as to allow the two sets to be visually compared and analyzed for determining the proper response for a given or required state of a patient. 
Yet the combination does not disclose:
wherein a display effect of the first reaction and the fourth reaction is different from a display effect of the second reaction and the third reaction; and wherein a distance between a bar of the third reaction included in the first set and the bar of the fourth reaction included in the first set in a direction of the first axis is smaller than a distance between the bar of the fourth reaction included in the first set and the bar of the first reaction included in the second set.

wherein a display effect of the first reaction and the fourth reaction is different from a display effect of the second reaction and the third reaction (Figure 13B shows wherein the display effect of the first and fourth reaction bars is different from the display effect of the second and third reaction bars); and wherein a distance between a bar of the third reaction included in the first set and the bar of the fourth reaction included in the first set in a direction of the first axis is smaller than a distance between the bar of the fourth reaction included in the first set and the bar of the first reaction included in the second set (Figure 13B shows wherein the distance between the third reaction bar included in the No Stimulation set (first set) and the fourth reaction bar in the No Stimulation set in a direction of the first axis is smaller than a distance between the fourth reaction bar included in the No Stimulation set and the first reaction bar included in the Stimulation set (second set)).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein a display effect of the first reaction and the fourth reaction is different from a display effect of the second reaction and the third reaction, and wherein a distance between a bar of the third reaction included in the first set and the bar of the fourth reaction included in the first set in a direction of the first axis is smaller than a distance between the bar of the fourth reaction included in the first set and the bar of the first reaction included in the second set, as taught by Katnani, in order to allow the user and/or medical provider to differentiate the displayed data so that they can more quickly assess and provide care based on the measured and displayed data. 

Brull further discloses:
wherein the control unit is configured to display stimulation reaction values of four consecutive stimulations on the display screen (Paragraph 0015 describes wherein the display can be configured to display the response or reaction values of the four stimuli).
Yet Brull does not disclose wherein the displayed values are a history.
However, in the same field of muscle stimulation systems, Hemmerling discloses: 
wherein the displayed values are a history (Figure 3 and page 8, lines 26-31 and page 9 lines 1-10 disclose wherein the trend or historical data is shown as a series of bar graphs for the train of four stimulation response data).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the displayed values are a history, as taught by Hemmerling, in order to provide the user and/or medical provider with relevant past data so that the provider can more accurately provide care based on the historical trends in the measured responses over time.
Regarding claim 5, Brull in view of Hemmerling, Durfee, and Katnani discloses the muscular relaxation monitoring device of claim 1. 
Brull further discloses:
wherein the control unit is configured to display information of the stimulation timing of next four consecutive stimulations on the display screen (Paragraph 0044 describes wherein the GUI can display a timer related to the stimulation protocol which paragraph 0015 describes as capable of applying four consecutive stimuli).

Brull further discloses:
wherein the control unit is configured to display information of the stimulation timing of next four consecutive stimulations on the display screen (Paragraph 0044 describes wherein the GUI can display a timer related to the stimulation protocol which paragraph 0015 describes as capable of applying four consecutive stimuli).
Regarding claim 8, Brull in view of Hemmerling, Durfee, and Katnani discloses the muscular relaxation monitoring device of claim 4.
Brull further discloses: 
wherein the control unit is configured to display information of the stimulation timing of next four consecutive stimulations on the display screen (Paragraph 0044 describes wherein the GUI can display a timer related to the stimulation protocol which paragraph 0015 describes as capable of applying four consecutive stimuli).
Regarding claim 10, Brull in view of Hemmerling, Durfee, and Katnani discloses the muscular relaxation monitoring device of claim 1.
Brull further discloses:
wherein the control unit is configured to display a ratio between the first reaction and the fourth reaction in a numeric value (Paragraph 0042 discloses wherein the device is configured to calculate and display the ratio of the first stimuli and the last stimuli and wherein there are four stimuli).
Regarding claim 11, Brull in view of Hemmerling, Durfee, and Katnani discloses the muscular relaxation monitoring device of claim 10.

wherein a display effect of the latest ratio between the first reaction and the fourth reaction expressed by a numeric value is different from a display effect of a past ratio between the first reaction and the fourth reaction expressed by a numeric value (Paragraph 0015 describes wherein the graphical representation can be of a ratio of several different combination types of stimuli patterns and paragraph 0016 describes wherein these different combination types or protocols can have different representations ).
Regarding claim 12, Brull in view of Hemmerling, Durfee, and Katnani discloses the muscular relaxation monitoring device of claim 1.
	Brull further discloses
	wherein the control unit is configured to display information indicating that the stimulation is currently performed on the display screen during execution of stimulations of respective times included in four consecutive stimulations (Figure 1 and Abstract disclose wherein the device contains a timer for indicating the progress in time of the stimulation being performed).
Regarding claim 13, Brull in view of Hemmerling, Durfee, and Katnani discloses the muscular relaxation monitoring device of claim 12.
	Brull further discloses
wherein the control unit is configured to display a stimulation bar indicating that the stimulation is currently performed at a position corresponding to the stimulation timing of four consecutive stimulations on the chart during execution of stimulations of respective times included in four consecutive stimulations (Figure 3C and paragraph 0059 disclose wherein the device can display a visual representation of the stimulation protocol for the 4 stimuli as a function of time).
Regarding claim 14, Brull in view of Hemmerling, Durfee, and Katnani discloses the muscular relaxation monitoring device of claim 12.
	Brull further discloses:
wherein the control unit is configured to reduce a height of the stimulation bar, after increasing the height during a period from a start to an end of the stimulation (Figure 3C shows wherein the stimulation height is reduced after an initial period of increase).
Regarding claim 15, Brull discloses:
A muscular relaxation monitoring method (paragraph 0007 describes a system for neuromuscular monitoring) comprising: obtaining a first reaction, a second reaction, a third reaction and a fourth reaction which are the first to fourth stimulation reaction values of four consecutive stimulations of a muscle (Paragraph 0015 describes wherein there are four stimuli and the device outputs the muscle response of each of the stimuli); and generating a display screen (Abstract discloses wherein the system outputs a graphical user interface to a display and figure 1 shows a display for the first through fourth reactions in area 108 in which all four reactions are different from each other due to the fact they are separate and distinct bars.  Since all four reactions are different from each other, the display effects of the first and fourth reactions are different from the display effects of the second and third reactions) displaying a chart (Figures 1 and 2A-2C show wherein the system displays a chart), wherein a first axis represents time and a second axis represents stimulation reaction values on the display screen (Figures 1 and 2A-2C and paragraph 0045 disclose wherein the system displays the muscle response data in the form of bars and wherein one axis represents the muscle response magnitudes or values and the other axis represents time) and further configured to display the latest first to fourth reactions on the chart in a form of bars (Figures 1, 2A-2C and paragraphs 0044-0045 and 0052 disclose 4 bar graphs that represent a magnitude of muscle response on one axis and time on the other axis and further disclose wherein the graphical representation displays the dynamically changing or current/latest representation of the neuromuscular block (reaction data) and paragraph 0040 discloses wherein the neuromuscular block data is based on the train of four ratio from 4 applied stimulus responses).  
Yet Brull does not disclose: 
wherein the display screen is configured to display a history of stimulation reaction values of four consecutive stimulations on the chart in a form of bars; wherein first and second sets of data are distinguishable from each other on the chart.
However, in the same field of muscle stimulation systems, Hemmerling discloses
wherein the display screen is configured to display a history of stimulation reaction values of four consecutive stimulations on the chart in a form of bars (Figure 3 and page 8, lines 26-31 and page 9 lines 1-10 disclose wherein the trend or historical data is shown as bar graphs for the train of four stimulation response data); wherein first and second sets of data are distinguishable from each other on the chart (Figure 3 shows wherein first and second sets of data (33 and 34) are distinguishable from each other).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Brull to incorporate wherein the displayed values are a history; wherein first and second sets of data are distinguishable from each other on the chart, as taught by Hemmerling, in order to provide the user and/or medical provider with 
Yet the combination does not disclose:
Wherein the display screen is configured to display a first set and a second set, the first set including bars of the history of the stimulation reaction values of four consecutive stimulations, the second set including the latest first to fourth reactions, wherein each of the bars is representative of a corresponding stimulation reaction value, and wherein the both the first set and the second set are in a single coordinate system defined by the first axis and the second axis.
However, in the same field of muscle stimulation systems, Durfee discloses:
Wherein the display screen is configured to display a first set and a second set, the first set including the history of the stimulation reaction values of four consecutive stimulations, the second set including the latest first to fourth reactions, wherein each of the bars is representative of a corresponding stimulation reaction value, and wherein the both the first set and the second set are in a single coordinate system defined by the first axis and the second axis (Paragraph 0057 discloses wherein the GUI system can displays the muscle twitch response readings (stimulation reaction values) for both the current train of four measurements and the initially measured or baseline (history) train of four measurement data and Figure 6 shows in the data display 172 wherein the baseline (first set) of train of four data and the current TOF measurements (second set) are on a single coordinate system with a first and second axis).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the display screen is configured to display a first set and a second set so as to be distinguishable from 
Yet the combination does not disclose:
wherein a display effect of the first reaction and the fourth reaction is different from a display effect of the second reaction and the third reaction; and wherein a distance between a bar of the third reaction included in the first set and the bar of the fourth reaction included in the first set in a direction of the first axis is smaller than a distance between the bar of the fourth reaction included in the first set and the bar of the first reaction included in the second set.
However, in the same field of systems capable of displaying medical information, Katnani discloses:
wherein a display effect of the first reaction and the fourth reaction is different from a display effect of the second reaction and the third reaction (Figure 13B shows wherein the display effect of the first and fourth reaction bars is different from the display effect of the second and third reaction bars); and wherein a distance between a bar of the third reaction included in the first set and the bar of the fourth reaction included in the first set in a direction of Figure 13B shows wherein the distance between the third reaction bar included in the No Stimulation set (first set) and the fourth reaction bar in the No Stimulation set in a direction of the first axis is smaller than a distance between the fourth reaction bar included in the No Stimulation set and the first reaction bar included in the Stimulation set (second set)).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein a display effect of the first reaction and the fourth reaction is different from a display effect of the second reaction and the third reaction, and wherein a distance between a bar of the third reaction included in the first set and the bar of the fourth reaction included in the first set in a direction of the first axis is smaller than a distance between the bar of the fourth reaction included in the first set and the bar of the first reaction included in the second set, as taught by Katnani, in order to allow the user and/or medical provider to differentiate the displayed data so that they can more quickly assess and provide care based on the measured and displayed data. 
Regarding claim 17, Brull in view of Hemmerling, Durfee, and Katnani discloses the method of claim 15.
Brull further discloses:
displaying a stimulation bar indicating that the stimulation is currently performed at a position corresponding to the stimulation timing of four consecutive stimulations on the chart during execution of stimulations of respective times included in four consecutive stimulations (Figure 3C and paragraph 0059 disclose wherein the device can display a visual representation of the stimulation protocol for the 4 stimuli as a function of time).

Brull further discloses:
increasing a height of the stimulus bar during a period from a start to an end of the stimulation; and reducing a height of the stimulation bar, after the end time of the stimulation (Figure 3C shows wherein the stimulation height is reduced after an initial period of increase).
Regarding claim 19, Brull discloses:
A computer-readable storage medium having stored thereon computer-executable instructions of a muscular relaxation monitoring program (Paragraph 0007 describes a system for neuromuscular monitoring have memory for performing the computer-executable instructions for operation of the system) that, in response to execution, cause a computer to perform operations, comprising: obtaining a first reaction, a second reaction, a third reaction and a fourth reaction which are the first to fourth stimulation reaction values of four consecutive stimulations of a muscle, respectively (Paragraph 0015 describes wherein there are four stimuli and the device outputs the muscle response of each of the stimuli); generating a display screen (Abstract discloses wherein the system outputs a graphical user interface to a display and figures 1 and 3C shows a display for the first through fourth reactions in which all four reactions are different from each other due to the fact they are separate and distinct.  Since all four reactions are different from each other, the display effects of the first and fourth reactions are different from the display effects of the second and third reactions) displaying a chart (Figures 1 and 2A-2C shows wherein the system displays a chart), wherein a first axis represents time and a second axis represents stimulation reaction Figures 1 and 2A-2C and paragraph 0045 disclose wherein the system displays the muscle response data in the form of bars and wherein one axis represents the muscle response magnitudes or values and the other axis represents time), displaying the latest first to fourth reactions on the chart in a form of bars (Figures 1, 2A-2C and paragraphs 0044-0045 and 0052 disclose 4 bar graphs that represent a magnitude of muscle response on one axis and time on the other axis and further disclose wherein the graphical representation displays the dynamically changing or current/latest representation of the neuromuscular block (reaction data) and paragraph 0040 discloses wherein the neuromuscular block data is based on the train of four ratio from 4 applied stimulus responses).  
Yet Brull does not disclose: 
wherein the display screen is configured to display a history of stimulation reaction values of four consecutive stimulations on the chart in a form of bars; wherein first and second sets of data are distinguishable from each other on the chart.
However, in the same field of muscle stimulation systems, Hemmerling discloses
wherein the display screen is configured to display a history of stimulation reaction values of four consecutive stimulations on the chart in a form of bars (Figure 3 and page 8, lines 26-31 and page 9 lines 1-10 disclose wherein the trend or historical data is shown as bar graphs for the train of four stimulation response data); wherein first and second sets of data are distinguishable from each other on the chart (Figure 3 shows wherein first and second sets of data (33 and 34) are distinguishable from each other).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Brull to incorporate wherein the displayed 
Yet the combination does not disclose:
displaying a first set and a second set, the first set including bars of the history of the stimulation reaction values of four consecutive stimulations, the second set including the latest first to fourth reactions, wherein each of the bars is representative of a corresponding stimulation reaction value, and wherein the both the first set and the second set are in a single coordinate system defined by the first axis and the second axis
However, in the same field of muscle stimulation systems, Durfee discloses:
displaying a first set and a second set, the first set including the history of the stimulation reaction values of four consecutive stimulations, the second set including the latest first to fourth reactions, wherein each of the bars is representative of a corresponding stimulation reaction value, and wherein the both the first set and the second set are in a single coordinate system defined by the first axis and the second axis (Paragraph 0057 discloses wherein the GUI system can displays the muscle twitch response readings (stimulation reaction values) for both the current train of four measurements and the initially measured or baseline (history) train of four measurement data and Figure 6 shows in the data display 172 wherein the baseline (first set) of train of four data and the current TOF measurements (second set) are on a single coordinate system with a first and second axis).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate displaying 
Yet the combination does not disclose:
wherein a display effect of the first reaction and the fourth reaction is different from a display effect of the second reaction and the third reaction; and wherein a distance between a bar of the third reaction included in the first set and the bar of the fourth reaction included in the first set in a direction of the first axis is smaller than a distance between the bar of the fourth reaction included in the first set and the bar of the first reaction included in the second set.
However, in the same field of systems capable of displaying medical information, Katnani discloses:
wherein a display effect of the first reaction and the fourth reaction is different from a display effect of the second reaction and the third reaction (Figure 13B shows wherein the display effect of the first and fourth reaction bars is different from the display effect of the second and third reaction bars); and wherein a distance between a bar of the third reaction included in the first set and the bar of the fourth reaction included in the first set in a direction of Figure 13B shows wherein the distance between the third reaction bar included in the No Stimulation set (first set) and the fourth reaction bar in the No Stimulation set in a direction of the first axis is smaller than a distance between the fourth reaction bar included in the No Stimulation set and the first reaction bar included in the Stimulation set (second set)).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein a display effect of the first reaction and the fourth reaction is different from a display effect of the second reaction and the third reaction, and wherein a distance between a bar of the third reaction included in the first set and the bar of the fourth reaction included in the first set in a direction of the first axis is smaller than a distance between the bar of the fourth reaction included in the first set and the bar of the first reaction included in the second set, as taught by Katnani, in order to allow the user and/or medical provider to differentiate the displayed data so that they can more quickly assess and provide care based on the measured and displayed data.
Regarding claim 20, Brull in view of Hemmerling, Durfee, and Katnani discloses the device of claim 1.
Brull further discloses:
wherein the fourth reaction is a last reaction (Paragraph 0015 describes wherein there are four stimuli and the device outputs the muscle response of each of the stimuli and the fourth reaction of the four stimulus would be the last reaction).
Regarding claim 21, Brull in view of Hemmerling, Durfee, and Katnani discloses the method of claim 15.

wherein the fourth reaction is a last reaction (Paragraph 0015 describes wherein there are four stimuli and the device outputs the muscle response of each of the stimuli and the fourth reaction of the four stimulus would be the last reaction).
Regarding claim 22, Brull in view of Hemmerling, Durfee, and Katnani discloses the computer-readable storage medium of claim 19. Brull further discloses:
wherein the fourth reaction is a last reaction (Paragraph 0015 describes wherein there are four stimuli and the device outputs the muscle response of each of the stimuli and the fourth reaction of the four stimulus would be the last reaction).
Regarding claim 23, Brull in view of Hemmerling, Durfee, and Katnani discloses the muscular relaxation monitoring device of claim 1.
Yet Brull does not disclose:
wherein the bar of the fourth reaction included in the first set is separately located on the chart from the bar of the first reaction included in the second set.
However, in the same field of muscle stimulation systems, Hemmerling discloses:
wherein the bar of the fourth reaction included in the first set is separately located on the chart from the bar of the first reaction included in the second set (Figure 3 shows wherein a fourth reaction bar in the first set 33 is located separately from a first reaction bar of the second set 34).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein a bar of the fourth reaction included in the first set is separately located on the chart from a bar of . 
Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Brull in view of Hemmerling, Durfee, and Katnani, as applied to claim 1 and further in view of Kusik et al. (U.S. Pub. No. 2015/0366502). 
Regarding claim 9, Brull in view of Hemmerling, Durfee, and Katnani discloses the muscular relaxation monitoring device of claim 1. 
Brull further discloses:
wherein the control unit is configured to display information of the stimulation timing of next four consecutive stimulations on the display screen (Paragraph 0044 describes wherein the GUI can display a timer related to the stimulation protocol which paragraph 0015 describes as capable of applying four consecutive stimuli).
Yet Brull does not disclose:
further configured to display a current time by a progress bar extending in parallel to the first axis of the chart.
However, in the same field of a system for displaying information related to physiological parameter measurements, Kusik teaches:
further configured to display a current time by a progress bar extending in parallel to the first axis of the chart (Figure 21 and discloses a horizontal progress (time) bar that extends in parallel with the bottom axis of the chart of visually displayed information).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Brull to incorporate further configured to display a current time by a progress bar extending in parallel to the first axis of the chart, as 
Regarding claim 16, Brull in view of Hemmerling, Durfee, and Katnani discloses the method of claim 15.
Brull further discloses:
wherein the display screen comprises a bar chart including the first to the fourth reactions in a form of bars (Figures 2A-2C and paragraph 0045 disclose four bar graphs that represent a magnitude of muscle response on one axis and time on the other axis), the method further comprising: displaying the stimulation timing of next four consecutive stimulations on the display screen (Paragraph 0044 describes wherein the GUI can display a timer related to the stimulation protocol which paragraph 0015 describes as capable of applying four consecutive stimuli).
Yet Brull does not disclose:
further configured to display a current time by a progress bar extending in parallel to the first axis of the chart.
However, in the same field of a system for displaying information related to physiological parameter measurements, Kusik teaches:
and displaying a progress bar indicative of a current time by extending in parallel to the first axis of the chart (Figure 21 and discloses a horizontal progress (time) bar that extends in parallel with the bottom axis of the chart of visually displayed information).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Brull to incorporate further configured to . 
Response to Amendment
Applicant amended claims 1, 15, 19, and 23, in the response filed on 03/22/2021.
Applicant canceled claim 24 in the response filed 03/22/2021. 
Response to Arguments
The Applicant’s arguments with respect to claims 1, 4-6, and 8-23 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.  In particular, there are new grounds of prior art rejections that were necessitated by the claim amendments filed on 03/22/2021.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY MITCHELL FOLEY whose telephone number is (571)272-8607.  The examiner can normally be reached on Mon - Thurs 7am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/MATTHEW KREMER/Primary Examiner, Art Unit 3791